





TENDER SUPPORT AGREEMENT
 
This TENDER SUPPORT AGREEMENT (this “Agreement”), dated as of July 11, 2016, is
by and between Del Taco Restaurants, Inc., a Delaware corporation (the
“Company”), and each of the holders of Warrants (as defined below) described on
Schedule I (the “Warrantholder” and together the “Warrantholders”).
 
WHEREAS, the Company is making an offer, upon the terms and conditions set forth
in its Offer to Exchange Letter (“Offer Letter”) and the related Letter of
Transmittal (which together constitute the “Offer”) which will be filed on the
date hereof with the Securities and Exchange Commission (“SEC”), to all holders
of the Company’s issued and outstanding warrants exercisable for shares of the
Company’s common stock, par value $0.0001 per share (the “Shares”), at an
exercise price of $11.50 per Share (the “Warrants”), to exchange during the
Offer Period (as defined in the Offer Letter) 0.2780 Shares for every Warrant
tendered, up to a maximum of 6,750,000 Warrants;
 
WHEREAS, as of the date of this Agreement, each Warrantholder is the beneficial
owner of the Warrants set forth opposite its name on Schedule I to this
Agreement (the “Currently Owned Warrants”); and
 
WHEREAS, as a condition to the Company’s willingness to conduct the Offer, the
Company has required that each Warrantholder agree, and each Warrantholder has
agreed, to enter into this Agreement and abide by the covenants and obligations
set forth in this Agreement, including, without limitation, to validly tender in
the Offer that the number of Currently Owned Warrants set forth opposite its
name on Schedule I to this Agreement (the “Tendered Warrants”) (and not withdraw
from the Offer any such Tendered Warrants).
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party to this Agreement, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
1.Agreement to Tender.


(a)Each Warrantholder agrees that as promptly as practicable after the
commencement of the Offer, and in any event no later than the 10th Business Day
following the commencement of the Offer, such Warrantholder shall tender the
Tendered Warrants beneficially owned by such Warrantholder pursuant to the
Offer. As used herein, the term “Business Day” shall mean any day other than a
Saturday, Sunday or any day on which national banks in New York, New York are
not open for business.


(b)Each Warrantholder agrees that once Tendered Warrants are tendered into the
Offer, without the prior written consent of the Company in its sole discretion,
it shall not, and shall not be permitted to, withdraw or cause to be withdrawn
the tender of such Tendered Warrants unless the Offer shall have been
terminated.


(c)No Warrantholder shall be responsible for any breach of this Agreement by any
other Warrantholder.


2.Representations and Warranties. Each Warrantholder hereby represents and
warrants to the Company as follows:
2.1    Power; Due Authorization; Binding Agreement. Such Warrantholder has full
legal capacity, power and authority to execute and deliver this Agreement, to
perform its obligations under this Agreement, and to consummate the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by such Warrantholder and constitutes a valid and binding
agreement of such Warrantholder, enforceable against such Warrantholder in
accordance with its terms.


2.2    Ownership of Warrants. Such Warrantholder’s Tendered Warrants are
beneficially owned and owned of record by such Warrantholder. Such Warrantholder
has good and valid title to the Tendered Warrants, free and clear of any liens,
claims or encumbrances that would prevent such Warrantholder from tendering the
Tendered Warrants in accordance with this Agreement or complying with its other
obligations under this Agreement. Such Warrantholder has and will have at all
times through the Offer Period sole voting and dispositive power with respect to
all of the Tendered Warrants and will be entitled to vote and dispose of all of
the Tendered Warrants.


2.3    No Conflicts. The execution and delivery of this Agreement by such
Warrantholder does not, and the performance of the terms of this Agreement by
such Warrantholder will not, (a) require such Warrantholder to obtain the
consent or approval of, or make any filing with or notification to, any foreign
or domestic federal, state or local government or


1

--------------------------------------------------------------------------------





quasi-governmental authority or any department, agency, subdivision, court or
other tribunal of any of the foregoing (each a “Governmental Entity”) (other
than filing an amendment to a Schedule 13D or the filing of other documents with
the Securities and Exchange Commission or regulatory bodies of foreign
jurisdictions), (b) require the consent or approval of any other person pursuant
to any agreement, obligation or instrument binding on such Warrantholder or its
properties and assets, (c) conflict with or violate any law, rule, regulation,
order, judgment or decree applicable to such Warrantholder or pursuant to which
any of its properties or assets are bound or (d) violate any other agreement to
which such Warrantholder is a party, including, without limitation, any voting
agreement, shareholder agreement, irrevocable proxy or voting trust, except in
each case for such consents, approvals, filings, conflicts or violations as
would not prevent, impede or delay the performance by such Warrantholder of its
obligations hereunder. The Tendered Warrants are not, with respect to the voting
or transfer of such Tendered Warrants, subject to any other agreement, including
any voting agreement, shareholder agreement, irrevocable proxy or voting trust.


2.4    Absence of Litigation. As of the date of this Agreement, there is no
action pending or, to the knowledge of such Warrantholder, threatened against or
affecting such Warrantholder and/or any of its affiliates before or by any
Governmental Entity that would reasonably be expected to impair the ability of
such Warrantholder to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement on a timely basis.


2.5    Acknowledgment. Such Warrantholder understands and acknowledges that the
Company is conducting the Offer in reliance upon such Warrantholder’s execution,
delivery and performance of this Agreement.


3.Certain Covenants of the Warrantholders. Each Warrantholder hereby covenants
and agrees with the Company as follows:


3.1    Restriction on Transfer. Until the termination of this Agreement in
accordance with its terms, except for any action contemplated by Section 1, such
Warrantholder shall not, directly or indirectly, either voluntarily or
involuntarily, (a) sell, transfer, assign or otherwise dispose of, or enter into
any contract, option or other arrangement or understanding with respect to the
sale, transfer, assignment or other disposition of, or limitation on the voting
rights of, any of the Tendered Warrants (any such action, a “Transfer”)
(provided that the Warrantholder may (i) exercise any of its Tendered Warrants
in accordance with the terms thereof, and (ii) sell, transfer, assign or
otherwise dispose of any Tendered Warrants to any affiliate of such
Warrantholder so long as, prior to effecting any such transaction, such
affiliate has agreed to become a party hereto as a “Warrantholder” and bound by
all of the obligations applicable to a “Warrantholder” hereunder), (b) take any
action that would cause any representation or warranty of such Warrantholder
contained in this Agreement to become untrue or incorrect or have the effect of
preventing or disabling such Warrantholder from performing its obligations under
this Agreement, or (c) commit or agree to take any of the foregoing actions.


3.2    Documentation and Information. Such Warrantholder (a) consents to and
authorizes the publication and disclosure by the Company of its identity and
holding of the Tendered Warrants, and the nature of such Warrantholder’s
commitments, arrangements and understandings under this Agreement, in any press
release, the Offer Letter, or any other disclosure document required in
connection with the Offer, and (b) agrees as promptly as practicable to give to
the Company any information related to the foregoing that the Company may
reasonably require for any such disclosure documents. Such Warrantholder agrees
to notify the Company as promptly as practicable of any required corrections
with respect to any information supplied by it specifically for use in any such
disclosure document, if and to the extent such Warrantholder becomes aware that
any such information shall have become false or misleading in any material
respect.


3.3    Further Assurances. From time to time, at the request of the Company and
without further consideration, such Warrantholder shall execute and deliver such
additional documents and take all such further reasonable action as may be
necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement.




2

--------------------------------------------------------------------------------





4.Indemnification and Expenses.


(a)The Company hereby agrees to hold harmless and indemnify each Warrantholder
and each Warrantholder’s officers, managers, members, trustees, employees,
agents, attorneys and successors and assigns of each of the foregoing in their
capacity of such relationship to the Warrantholder (collectively, “Indemnitees”)
to the fullest extent authorized or permitted by applicable law against any and
all damages, costs and expenses (including reasonable attorneys’ fees, witness,
expert and consultant fees), judgments, fines and amounts paid in settlement
actually incurred by any Indemnitee in connection with any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (including an action, suit or proceeding by or in the right of
the Company) to which such Indemnitee is, was, or at any time becomes a party,
or is threatened to be made a party, to the extent arising from the
Warrantholder’s entry into, or performance under, this Agreement.


(b)Not later than twenty (20) days after receipt by an Indemnitee of notice of
the commencement of any action, suit, proceeding, or investigation described in
Section 4(a), such Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but any delay in notifying the Company will not relieve the Company
from any liability hereunder except to the extent the delay materially
prejudices the Company in the defense thereof. The Company may at its election
assume the defense of the action, suit, proceeding, or investigation following
notice from the Company to the Indemnitee of the Company’s assumption of the
defense thereof, and the Company will not be liable to the Indemnitee under this
Agreement for any legal or other expenses subsequently incurred directly by the
Indemnitee in connection with the defense thereof. In such event, the Indemnitee
shall have the right to employ counsel in the action, suit, proceeding, or
investigation but the fees and expenses of counsel incurred after notice from
the Company of the Company’s assumption of the defense thereof shall be at the
expense of the Indemnitee unless (i) the employment of counsel by the Indemnitee
has been authorized by the Company in writing, (ii) there is a conflict of
interest between the Company and the Indemnitee relating to the defense of the
action, suit, proceeding, or investigation or (iii) the Company shall not in
fact have employed counsel to assume the defense of the action, suit,
proceeding, or investigation, in each of which cases the fees and expenses of
Indemnitee’s separate counsel shall be at the expense of the Company; provided,
however, that all Indemnitees affiliated or associated with the Warrantholder
shall use a single counsel (together with any required local counsel) unless
there is a conflict of interest between such Indemnitees relating to the defense
of the action, suit, proceeding, or investigation.


(c)The Company shall not be required to indemnify any Indemnitee pursuant hereto
if it shall be determined by a final adjudication of a court of competent
jurisdiction (from which there is no right of appeal) that such indemnification
is not lawful (in which case the Company shall remain obligated for the
contribution obligations under clause (f) below).


(d)The Company shall not be liable to indemnify an Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Company’s written consent, such consent not to be unreasonably
withheld or delayed. The Company shall be permitted to settle any action for
which the Indemnitee is fully indemnified by the Company or a third party except
that (i) the Company shall not settle any action or claim in any manner which
would contain any admission of wrongdoing or would impose any expense, payment,
penalty or limitation on an Indemnitee without the applicable Warrantholders’
written consent and (ii) the Company shall not settle any action, claim or
proceeding without obtaining a full and complete release of the Indemnitee with
respect thereto. Neither the Company nor any Indemnitee shall unreasonably
withhold or delay its consent to any proposed settlement.


(e)The obligations of the Company contained herein shall continue during the
period the Agreement is in effect, and shall continue thereafter so long as any
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
that is subject to indemnification hereunder.


(f)If the indemnification provided hereby is unavailable with respect to an
Indemnitee by reason of a court decision that it would be unlawful, the Company
shall contribute to the amount of expenses (including attorneys’ fees, witness,
expert and consultant fees), judgments, fines and amounts paid in settlement
actually incurred and paid or payable by an Indemnitee to the fullest extent
permitted by applicable Law.


(g)In addition to and without limiting the rights of each Warrantholder and
other Indemnitees pursuant to the above provisions of Section 4, the Company
will promptly pay or reimburse, upon submission, the Warrantholders’ reasonable
attorney’s fees and expenses pertaining to this Agreement, in an amount not to
exceed $35,000 in the aggregate for all Warrantholders. The Warrantholders will
not be deemed to have waived any attorney-client or other privilege by reason of
submitting for payment or reimbursement any statements or invoices from its
legal advisors.




3

--------------------------------------------------------------------------------





5.Miscellaneous.


5.1    Termination of this Agreement. This Agreement shall terminate upon the
earlier to occur of (i) the termination of the Offer, without any Warrants being
accepted for exchange thereunder, (ii) the date of any modification, waiver,
change or amendment of the Offer after the date hereof that results in a (A)
decrease in the number of Shares issuable upon exchange of each Warrant, or (B)
change in the form of consideration to be paid in the Offer, or (iii) August 31,
2016 if, on or prior to such date, the Offer has not been consummated.


5.2    Effect of Termination. In the event of termination of this Agreement
pursuant to Section 5.1, this Agreement shall become void and of no effect with
no liability on the part of any party; provided, however, that no such
termination shall (i) relieve any party from any liability for any breach of
this Agreement occurring prior to such termination or (ii) impair the
indemnification and expense provisions of Section 4, and Section 4 shall survive
the termination of this Agreement in its entirety and shall remain of full force
and effect.


5.3    Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter of this Agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter of this Agreement. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.


5.4    Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties to this Agreement.


5.5    Notices. All notices, requests and other communications to any party
under this Agreement shall be in writing and shall be deemed given if delivered
personally, facsimiled (which is confirmed) or sent by overnight courier
(providing proof of delivery):


If to the Company:
    
Del Taco Restaurants, Inc.
25521 Commercentre Drive
Lake Forest, CA 92630
Fax: (949) 616-5002
Attn: Legal Department


If to a Warrantholder:


The address specified on Schedule I


All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient if received prior to 5:00 p.m., local time,
in the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
 
5.6    Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE
PERFORMED ENTIRELY WITHIN THAT STATE, REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.


(b)Each of the parties to this Agreement (i) irrevocably submit itself to the
personal jurisdiction of the Delaware Court of Chancery (or in the event, but
only in the event, that such court does not have subject matter jurisdiction
over such action or proceeding, in the United States District Court for the
District of Delaware) in the event any dispute arises out of this Agreement or
the transactions contemplated by this Agreement, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Delaware Court of Chancery (or in the event, but only
in the event, that such court does not have subject matter jurisdiction over
such action or proceeding, in the United States District Court for the District
of Delaware). The parties to this Agreement agree that a final


4

--------------------------------------------------------------------------------





judgment in any action or proceeding brought shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law. Each of the parties to this Agreement hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason other than the failure to serve in
accordance with this Section 5.6, (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (iii) to the fullest extent permitted by the applicable law, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter of this Agreement, may not be
enforced in or by such courts.


(c)EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES TO THIS AGREEMENT HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 5.6(c).


5.7    Specific Performance. The parties agree that irreparable damage would
occur and that the Company would not have any adequate remedy at law in the
event that any of the provisions of this Agreement were not performed by the
Warrantholders in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Company shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
Delaware Court of Chancery, or in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
in the United States District Court for the District of Delaware, this being in
addition to any other remedy to which it is entitled at law or in equity. The
parties further agree to waive any requirement for the securing or posting of
any bond in connection with the obtaining of any such injunctive or other
equitable relief.


5.8    No Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties, and any assignment without such consent shall be
null and void. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns. Any purported assignment not permitted under
this Section 5.8 shall be null and void.


5.9    Counterparts; Effectiveness. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties. Copies of executed
counterparts transmitted by telecopy, telefax or electronic transmission shall
be considered original executed counterparts for purposes of this Section 5.9
provided that receipt of copies of such counterparts is confirmed.


5.10    Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties to this
Agreement shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated by this Agreement are fulfilled to the extent
possible.
 
[signature page follows]


5

--------------------------------------------------------------------------------





 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 
DEL TACO RESTAURANTS, INC.
 
 
 
 
By:
/s/ Steven L. Brake
 
Name:
  Steven L. Brake
 
Title:
  Executive Vice President and
  Chief Financial Officer

 


 
LEVY FAMILY PARTNERS, LLC


By: LFP Management, LLC
Its: Manager
 
 
 
 
By:
/s/ Ari B. Levy
 
Name:
  Ari B. Levy
 
Title:
  Manager





 
ARI LEVY 2003 INVESTMENT TRUST
 
 
 
 
By:
/s/ Claire P. Murphy
 
Name:
  Claire P. Murphy
 
Title:
  Trustee
 
 
 
PW ACQUISITIONS, LP
 
 
By: PW PARTNERS ATLAS FUNDS, LLC
Its: General Partner
 
 
By:
/s/ Patrick Walsh
 
Name:
  Patrick Walsh
 
Title:
  Chief Executive Officer and Managing Member
 
 
 
R.J. INVESTMENT TRUST
 
 
 
 
By:
/s/ Lawrence B. Swibel
 
Name:
  Lawrence B. Swibel
 
Title:
  Trustee









[Signature Page to Tender Support Agreement]


6

--------------------------------------------------------------------------------





Schedule I




Name and Address
of Warrantholder
Number of
Currently Owned Warrants
Number of
Tendered Warrants
Levy Family Partners, LLC
444 N. Michigan Ave, Ste 3500
Chicago, IL 60611
1,769,652
665,000
Ari Levy 2003 Investment Trust
444 N. Michigan Ave, Ste 3500
Chicago, IL 60611
1,792,095
670,300
PW Acquisitions, LP
141 W. Jackson Blvd.
Chicago, IL 60604
600,000
164,000
R.J. Investment Trust
c/o Fox Swibel Levin & Carroll,
   LLP
200 W Madison St #3000
Chicago, IL 60606
2,500
       700









7